Citation Nr: 1411768	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  11-23 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M.W. Kreindler


INTRODUCTION

The Veteran served on active duty from June 1967 to March 1971.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a March 2008 rating decision, the RO denied entitlement to service connection for bilateral hearing loss and tinnitus.  A notice of disagreement was filed in January 2009.  In a January 2009 rating decision, the RO denied entitlement to service connection for low back disability.

The Veteran testified at a Board hearing in July 2012 before the undersigned; the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

At the Board hearing, the Veteran indicated that he had sought treatment at the Brook Hollow VA Medical Clinic in 1974.  He also reported treatment for his bilateral hearing loss approximately six to eight months prior to the hearing.  T. at 13.  VA has a duty to obtain records of this treatment.  

At the hearing, the Veteranalso referred to June 1974 correspondence from the Waco, Texas RO.  T. at 4.  It does not appear that such correspondence is of record.

In January 2008, the Veteran underwent a VA audiological examination.  The examiner professed an inability to offer an opinion without resorting to speculation.  In light of the Veteran's testimony and the outstanding treatment records, further VA examination is needed.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In January 2010, the Veteran underwent a VA examination pertaining to the low back.  The examiner indicated that an isolated episode of lumbar strain that apparently was not causing problems two months later was not severe enough to be related to his current lumbar conditions.  At the Board hearing, however, the Veteran testified that he had experienced back symptoms following the in-service lumbar strain.  Further examination is needed.  Id.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran submit the June 1974 correspondence from the Waco RO.  

2.  Request the Veteran's treatment records from the William Beaumont Army Medical Center dated in 1974.

If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

3.  Request the Veteran's treatment records from the El Paso VA Healthcare System dated in 1974.

If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

Associate with the claims folder or Virtual VA updated treatment records from the El Paso VA Healthcare System for the period from March 8, 2011.

4.  Schedule the Veteran for a VA audiometric examination to ascertain whether any current bilateral hearing loss or tinnitus is related to service.  

It is imperative that the claims file be made available to and be reviewed by the examiner.  The examiner should offer an opinion as to the following:

a)  whether it is at least as likely as not (a 50 percent or higher degree of probability) that bilateral hearing loss had its onset during his period of service or is otherwise related to the Veteran's period of service, including noise exposure;

b)  whether it is at least as likely as not (a 50 percent or higher degree of probability) that tinnitus had its clinical onset during his period of service or is otherwise related to the Veteran's period of service;  

The examiner must provide reasons for these opinions. 

The examiner is advised that the Veteran is competent to report his symptoms and history; and that his spouse is competent to report her observations and recollections; and that their reports must be considered in formulating the requested opinions.

If the examiner rejects the reports of the Veteran and his spouse, the examiner must provide reasons for doing so; the mere absence of supporting clinical evidence is an insufficient reason; by itself for rejecting their reports.

If any requested opinions cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

5.  Schedule the Veteran for a VA examination with a physician to ascertain whether the low back disability is the result of a disease or injury in service.  

It is imperative that the claims file be made available to and be reviewed by the examiner.  The examiner should opine whether it is at least as likely as not (a 50 percent or higher degree of probability) that a disability of the low back had its onset during his period of service or is otherwise related to the Veteran's period of service.

The examiner must provide reasons for these opinions. 

The examiner is advised that the Veteran is competent to report his symptoms and history; and that his spouse is competent to report her observations and recollections; and that their reports must be considered in formulating the requested opinions.

If the examiner rejects the reports of the Veteran and his spouse, the examiner must provide reasons for doing so; the mere absence of supporting clinical evidence is an insufficient reason; by itself for rejecting their reports.

If the requested opinion cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

The examiner should reconcile any opinion with the service treatment records, lay statements of injury and symptoms during service and post-service lay statements of the Veteran and his spouse pertaining to back symptomatology, and any post-service medical findings of a back disability.

6.  If any of the benefits sought on appeal remain denied, issue a supplemental statement of the case; then return the case the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


